DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) claims 1-3, 8-10, 13 and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20140240202 A1), and further in view of Xu et al. (US 20180275948 A1).

Regarding Claim 14, Zhao discloses A display device (ABST reciting “apparatus”. ¶50 reciting “the first and second electronic devices execute the adjustment instruction simultaneously”, where the first electronic device correspond to a display device.), comprising: 
a computer configured to: (¶54 reciting “the first electronic device is a first tablet computer, and the second electronic device is a second tablet computer.”)
obtain a brightness adjustment requirement for the second display device in a case of being in a connected state with a second display device; (¶36 reciting “At step S201, a control instruction is generated upon detecting that the second electronic device is attached to the first electronic device.” Further, ¶53 disclosing the instruction being a brightness adjustment instruction of the second electronic device. Therefore, Zhao discloses obtaining a brightness adjustment instruction for the second device in a case of being connected to the first device. ¶63 disclosing receiving the adjustment at the first device.)
Zhao discloses adjusting a volume value at the first device and transmitting the adjusted value to the second device, and recites “the first electronic device gradually adjusts the volume value of the first audio output unit from a first volume value to a second volume value based on the volume adjustment instruction and transmits the adjusted second volume value to the second electronic device” (¶51).
However, Zhao does not explicitly disclose in a single embodiment to
adjust, based on the adjustment requirement, a brightness value of a display picture displayed on the second display device to acquire display data of the adjusted display picture of the second display device; and 
transmit the display data of the adjusted display picture to the second display device.
Zhao teaches adjusting a brightness value of the first device and the second device in ¶53.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combining the teachings (in ¶51 and ¶53) to adjust a brightness value at the first device and transmitting the adjusted data to the second device. The suggestions/motivations would have been to solve the problem that “when two tablet computers are attached together, it is difficult to adjust brightness parameters of these two tablet computers to a same brightness value. In this case, when the two tablet computers are attached together for displaying a video jointly, a difference in brightness will deteriorate user experience.” (¶6), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Zhao teaches the first and the second devices are computers. However, Zhao does not explicitly disclose the first device comprising: a processor;  a memory for storing instructions executable for the processor; wherein when the executable instructions are executed, the processor is configured to implement the brightness adjustment method.
Xu teaches adjusting brightness of the second electronic device (¶62). Further, ¶294 recites “a computer software product that includes computer-readable storage medium storing program codes. The program code includes instructions for performing the disclosed method. The computer software product can be stored in a storage medium, including multiple instructions to instruct a computer device, such as a hardware processor, a personal computer, a server, or a network equipment, to perform all or part of a method consistent with the disclosure, such as one of the above-described methods.”
Both Zhao and Xu pertain to brightness adjustment of a second display device. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Zhao and Xu and implement it with a computer software product that includes a processor, a memory for storing instructions executable for the processor to perform the brightness adjustment technique. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 15, Zhao in view of Xu discloses The display device of claim 14, wherein: 
the display picture of the second display device comprises a first display content and a second display content, the first display content is a display content associated with a display content of the first display device, and the second display content is a display content not associated with the display content of the first display device; (Xu, Fig. 13. ¶178 reciting “ In the example shown in FIG. 13, the mobile phone is the first electronic device, and the laptop computer is the second electronic device. A cross screen window is displayed on the display screen of the laptop computer. The display interface of the mobile phone is displayed in the cross screen window. The notification is displayed on a taskbar of the laptop computer. That is, the message and the notification in the mobile phone interface are displayed in different regions.”) and 
the processor is further configured to: 
in a case where a brightness value of the second display content is maintained, adjust, based on the brightness adjustment requirement, a brightness value of the first display content displayed on the second display device. (Xu, ¶250 reciting “based on the adjustment instruction, the display controller 1503 of the second electronic device can increase the brightness of the sub-region of the display screen used for presenting current content of the first electronic device.”)
(The suggestion/motivations would have been to solve the problem that “ the display states of the two electronic devices cannot be adjusted based on the response results of the operation.” (¶4).)

Regarding Claim 16, Zhao in view of Xu discloses The display device of claim 15, wherein the processor is further configured to: 
when a display picture of the first display device is projected onto the second display device (Xu, ¶267 disclosing a projection screen corresponding to the display screen of the second electronic device. Further, ¶272 reciting “The first display can be further configured to display the application interface of the application in the cross screen window.”), adjust a brightness value of the display picture of the first display device based on the brightness adjustment requirement. (Zhao, ¶40 disclosing adjusting a brightness value of the first display, and reciting “when the brightness value of the display unit of the first electronic device is 20% and the brightness value of the display unit of the second electronic device is 80%, the brightness value of the display unit of each of the first and second electronic devices may be adjusted to 50%.” The combination of Zhao and Xu would have taught adjusting the brightness of the first display when a display picture of the first display is projected on to the second display. The suggestions/motivations would have been to solve the problem that “the display states of the two electronic devices cannot be adjusted based on the response results of the operation.” (¶4).)

Regarding Claim 8, Zhao in view of Xu discloses A method for adjusting brightness, performed by a second display device, comprising: 
in a case of being in a connected state with a first display device, determining a brightness adjustment requirement for the second display device; (Zhao, ¶36 reciting “At step S201, a control instruction is generated upon detecting that the second electronic device is attached to the first electronic device.” Further, ¶53 disclosing the instruction being a brightness adjustment instruction of the second electronic device. Therefore, Zhao discloses obtaining a brightness adjustment instruction for the second device in a case of being connected to the first device. )
transmitting the brightness adjustment requirement to the first display device; 
(Zhao, ¶40 reciting “ the parameters can be adjusted to the average of the current values of the same parameter of the same component in the first electronic device and the second electronic device. For example, when the brightness value of the display unit of the first electronic device is 20% and the brightness value of the display unit of the second electronic device is 80%, the brightness value of the display unit of each of the first and second electronic devices may be adjusted to 50%.” In other words, Zhao discloses to determining a brightness adjustment requirement based on information from both the first device and the second device. )
receiving display data of an adjusted display picture of the second display device that is acquired by adjusting, by the first display device based on the brightness adjustment requirement, a brightness value of a display picture displayed on the second display device; and 
displaying, based on the display data, the display picture after the brightness is adjusted of the second display device.
(See Claim 14 rejections for detailed analysis.)
 
Regarding Claim 13, Zhao in view of Xu discloses The method of claim 8, wherein determining the brightness adjustment requirement for the second display device comprises:
detecting a touch operation of a preset area on the second display device; and
determining the brightness adjustment requirement for the second display device based on the touch operation.
(Zhao discloses to determining a brightness adjustment requirement based on information from both the first device and the second device (¶40). ¶33-34 disclosing detecting a touch operation on the display unit as an input for brightness adjustment. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to adapt the method of detecting a touch input at the first device to the second device, and to detect a touch input at the second input for brightness adjustment. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Claim 1, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 2, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 3, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 9, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 10, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.

Claim(s) claims 4-7, 11-12, and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20140240202 A1), in view of Xu et al. (US 20180275948 A1), and further in view of Feng (CN 109614192 A).

Regarding Claim 17, Zhao in view of Xu discloses The display device of claim 16.
However, Zhao in view of Xu does not explicitly dislcose wherein the processor is specifically configured to: 
adjust, based on the brightness adjustment requirement, the brightness value of the display picture of the first display device by adjusting a gray value of an application page of an application program being displayed on the first display device.
It is well known in the art that adjusting the brightness of a display picture by adjusting a gray value of an application page. In addition, Feng teaches “page brightness display methods and devices . . . . adjusting the display brightness of the page under the condition of determining to adjust the mask layer of the parameter information so as to adjust the display brightness of the page.” (ABST). On page 1, Feng teaches adjusting a brightness for page display, and recites “The invention relates to the field of displays, in particular to a brightness for page display method and device.” On page 14-15, Feng recites a mask layer to change a gray level, and recites “the transparency becomes 0.3 (gray), 22:00 at night. transparency becomes 0.5 (black), it should be noted that, for the predetermined period after the time point of the preset condition, the corresponding mask layer transparency of color or transparency can be continuously changed.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Zhao in view of Xu) to adjust the brightness by adjusting a gray value of an application page (taught by Feng). The suggestions/motivations would have been that “the method simple to operate, does not rely on a npp technology and browser plug-in can realize page browser display adjusting brightness and improve the user experience. In addition, the method also can realize automatic adjusting prompt, and also will change and improve page display friendly property for color or transparency of the picture and video in browser window.” (ABST), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 18, Zhao in view of Xu and Feng discloses The display device of claim 16, wherein the processor is further configured to: 
create, according to the brightness adjustment requirement, a mask layer that changes the display picture of the first display device; and 
overlay the mask layer on the display picture of the first display device to acquire a display picture of the first display device after the gray value is adjusted. (Feng, ABST reciting “ page displayed on the browser in the page area, page area is provided with a covering layer, the cover layer covering the page region, adjusting the display brightness of the page under the condition of determining to adjust the mask layer of the parameter information so as to adjust the display brightness of the page.” The suggestions/motivations would have been the same as that of Claim 17 rejections.)

Regarding Claim 19, Zhao in view of Xu and Feng discloses The display device of claim 18, wherein the processor is further configured to: 
create, according to the brightness adjustment requirement, a gray mask layer corresponding to the brightness adjustment requirement. (Feng, page 14-15, reciting “the transparency becomes 0.3 (gray), 22:00 at night. transparency becomes 0.5 (black), it should be noted that, for the predetermined period after the time point of the preset condition, the corresponding mask layer transparency of color or transparency can be continuously changed.” The suggestions/motivations would have been the same as that of Claim 17 rejections.)

Regarding Claim 20, Zhao in view of Xu and Feng discloses The display device of claim 18, wherein the processor is further configured to: 
create, according to the brightness adjustment requirement, a translucent mask layer corresponding to the brightness adjustment requirement. (Feng, page 10-11 reciting “to realize the brightness adjustment mode display mode by modifying the transparency, the transparency of the mask layer is adjusted to the preset value, the preset value corresponding to the predetermined display mode, different pre-set display mode. the preset value is different, such as night display mode corresponds to a predetermined, non-night mode corresponding to another preset value, of course, night mode also can according to the time point of the preset condition into normal night mode corresponds to common night time point (20:00), deep night mode corresponding late time point (22:00), such as default transparency a is 0.0 (default value 0) corresponding to non-night mode, if according to the mode adjusting instruction, modifying the transparency a is 0.3 corresponding to the normal mode at night, if according to the mode adjusting instruction, modifying the transparency a is 0.5 corresponding to the depth mode at night.” The suggestions/motivations would have been the same as that of Claim 17 rejections.)

Claim 4, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 5, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 6, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 7, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.
Claim 11, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 12, has similar limitations as of Claim(s) 18 and 19, therefore it is rejected under the same rationale as Claim(s) 18 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611